DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on March 8th, 2022, have been carefully considered.
Claims 1, 10, and 19 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:
The terms “to be selected for model creation” does not appear to actually create the model. The examiner request the applicant address when or how the model is created.
Appropriate correction is required.

Claim Interpretation
	Regarding claims 1-20, the examiner has determined that the independent claims can be read as referring only to the singular case with regards to “a disk drive” and “the disk drive”. The examiner fails to find any limitation that would prevent the interpretation of a single disk drive. The dataset can contain data from a single disk drive. Thus the examiner has determined there would be no undue burden on a human being that can simply record reported life data from a single disk drive and perform mental processes using pen and paper to achieve a time-based failure prediction of the single disk drive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining disk drive data that is used as a dataset to create a model from which survival analysis is performed to predict disk failure time and therefore, is a process.
The claim recites the limitation “performing, in an analytics engine executing one or more computer-implemented artificial intelligence processes, semi-parametric survival analysis on the data set using transfer learning on the model to provide a time-based failure prediction of the disk drive to ensure proper execution of data transfers of the data backup process”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper especially considering the claims can be interpreted as applying to one single drive. For example, but for the “in an analytics engine executing one or more computer-implemented artificial intelligence processes” language, “performing” in the context of this claim encompasses the user manually gathering data reported by the disk drive and extrapolating how soon the drive may fail. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim recites the following additional elements: “defining a dataset to be transferred from a source to the disk drive through the data backup process”, “obtaining operating system data and manufacturer data for the disk drive to create the dataset”, “the operating system data comprising machine-generated data from the data storage network and including operational log data of the data backup process and automatically populated into a database table” and “screening the dataset to identify a number of features to be selected for model creation, wherein the data set includes censored data and non-censored data”. Theses remaining claim limitations focus on obtaining and defining a data set using OS and manufacture data from a drive which is an act of mere data gathering and as such is a form of an insignificant extra-solution activity. Screening the dataset is an act of merely rearranging data and as such is an insignificant extra-solution activity. Ensuring proper execution of data transfers of the backup process is merely instructions to implement an abstract idea. These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claims 1, 10, and 19 are ineligible.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 2, 11, and 20 recites the following elements: “providing to a user the failure prediction through a graphical user interface in one of text form or graphical form”. This claim element is a mere “apply it” step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 2, 11, and 20 are ineligible.

Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 3 and 12 recites the following elements: “disk drive comprises part of an array of storage devices comprises a RAID array, and wherein network comprises at least part of a SCSI network, and wherein the disk drive comprises one of a set of hard disk drives (HDD) or solid state drives (SDD) coupled to a backup server over the network”. This claim element is a mere selecting a particular data source to be manipulated step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 3 and 12 are ineligible.

Claims 4 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 4 and 13 recites the following elements: “screening step identifies features whose corresponding coefficients are guaranteed to be zero based on a Karush-Kuhn-Tucker (KKT) condition to eliminate unimportant features from the dataset”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 4 and 13 are ineligible.

Claims 5 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 5 and 14 recites the following elements: “operating system data comprises certain SCSI sense code providing operating system parameters provided to the analytics engine”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 5 and 14 are ineligible.

Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 6 and 15 recites the following elements: “manufacturer data comprises SMART (Self- Monitoring, Analysis and Reporting Technology) data of the disk drive provided to the analytics engine”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 6 and 15 are ineligible.

Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 7 and 16 recites the following elements: “obtaining the operating system data and manufacturer data by: generating a training dataset in a backup source domain; generating a training dataset in a backup target domain; and generating a testing dataset in the backup target domain”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 7 and 16 are ineligible.
Claims 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.

Claims 8 and 17 recites the following elements: “a survival time for each feature of the number of features selected for the model, wherein the survival time is the time until the disk was powered on; and a censor indicator denoting a status of the disk drive with a first binary value indicating a failed state and a second binary value indicating a normal state”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 8 and 17 are ineligible.

Claims 9 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 9 and 18 recites the following elements: “the semi-parametric survival analysis comprises using a Cox model to estimate a risk of failure of the device based on the selected operating system and SMART parameters”. This claim element is a mere mental process step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 9 and 18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borlick et al. [US2020/0004435] in view of Dugger et al. [US2021/0241141]. Borlick teaches determining when the replace a storage device by training a machine learning module. Dugger teaches training or using sets of explainable machine-learning modeling algorithms for predicting timing of events.

Regarding claims 1, 10, and 19, Borlick teaches a computer-implemented method of forecasting a disk drive survival period in a data storage network [Borlick 0032, middle lines “…dynamically determine the expected remaining life of a storage device…”and paragraph 0052, middle lines “…over a network 704, such as world wide web (WWW), a local area network (LAN), wide area network (WAN), storage area network (SAN)…”] executing a data backup process transferring data for storage in the disk drive [Borlick paragraph 0039, last lines “...Redundant Array of Independent Disks (RAID) array…”], comprising: 
defining a dataset to be transferred from a source to the disk drive through the data backup process [Borlick paragraph 0013, all lines “…the attributes used as the input to the machine learning module include a plurality of: a response time to respond to read and write requests to the storage device; a response time to respond to read and write requests to a storage array including the storage device; for each of at least one error type, a number of errors of the error type in a specified time interval; a type of the storage device; a manufacturer of the storage device; a storage capacity of the storage device; a time of first use of the storage device; a firmware level of the storage device; a read operations per second at the storage device; an expected remaining lifespan of the storage device; and write operations per second at the storage device…”]; 
obtaining operating system data and manufacturer data for the disk drive to create the dataset [Borlick paragraph 0035, first lines “…The storage driver 112 maintains storage device information 200 having static and dynamic information on current operational parameters at the storage devices 102.sub.1, 102.sub.2 . . . 102.sub.n…”], the operating system data comprising machine-generated data from the data storage network [Borlick paragraph 0002, middle lines “…A computer drive monitoring system, such as SMART (Self-Monitoring, Analysis and Reporting Technology), monitors computer storage devices…”] and including operational log data of the data backup process and automatically populated into a database table [Borlick claim 9, middle lines “…updating dynamic attributes for the storage device in response to access requests to the storage device; detecting a failure of the storage device; in response to detecting the failure of the storage device, performing: determining input comprising the dynamic attributes of the storage device that failed…”]; 
screening the dataset to identify a number of features to be selected for model creation [Borlick paragraph 0044, middle lines “…Upon invoking (at block 500) the machine learning module 114, input 116 is determined (at block 502) from the storage device information 200—such as dynamic and static storage device information 200.sub.i, for a storage device 102.sub.i…”(Where the input is the screened dataset.)], 
Borlick fails to explicitly teach wherein the data set includes censored data and non-censored data. However, Dugger does teach wherein the data set includes censored data and non-censored data [Dugger paragraph 0046, last lines “…The survival analysis involves censoring, which occurs when the event of interest has not happened for the period in which training data is analyzed and the models are built. Right-censoring means that the event occurs beyond the training window, if at all. In the example above, the right-censoring is equivalent to an entity remaining “good” throughout the training window…”(The examiner has determined that when teaching censored data is in use that all other data that isn’t censored would inherently be uncensored data.)].
Borlick and Dugger are analogous arts in that they both deal with failure prediction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borlick’s machine learning with Dugger’s use of censored data for the benefit of more efficiently allocate processes and storage resources as opposed to existing prediction models [Dugger paragraph 0059, last lines “…more efficiently…”].
performing, in an analytics engine executing one or more computer-implemented artificial intelligence processes [Borlick paragraph 0037, first lines “…the machine learning module 114 may comprise an artificial neural network programs trained using back propagation to adjust weights and biases at nodes in a hidden layer of the first artificial neural network program to produce an output value 118 based on input 116 comprising storage device attributes from storage device information 200...”], semi-parametric survival analysis on the data set using transfer learning on the model to provide a time-based failure prediction of the disk drive [Dugger paragraph 0070-0071, “…The Cox Proportional Hazards (“CPH”) model is an example of a non-parametric model in survival analysis. This approach assumes that all cases have a hazard function of the same functional form…” and “…Semi-parametric methods subdivide the time axis into intervals and assume a constant hazard rate on each interval…the semi-parametric approach provides advantages over the parametric modelling technique and the CPH method. In one example, the semi-parametric approach can be more flexible because the semi-parametric approach does not require the assumption of a fixed parametric form across a given training window…”] to ensure proper execution of data transfers of the data backup process [Borlick paragraph 0039, last lines “...Redundant Array of Independent Disks (RAID) array…” and paragraph 0068, last lines “…and data archival storage systems…”].  

Regarding claims 2, 11, and 20, as per claim 1, Borlick teaches comprising providing to a user the failure prediction through a graphical user interface in one of text form or graphical form [Borlick paragraph 0068, first lines “…computer system/server 802 may also communicate with one or more external devices 818 such as…a display 860…”].
  
Regarding claims 3 and 12, as per claim 1, Borlick teaches the disk drive comprises part of an array of storage devices comprises a RAID array [Borlick paragraph 0039, last lines “...Redundant Array of Independent Disks (RAID) array…”], and wherein network comprises at least part of a SCSI network [Borlick paragraph 0052, middle lines “…over a network 704, such as world wide web (WWW), a local area network (LAN), wide area network (WAN), storage area network (SAN)…”(The examiner has determined the teachings of SAN implies teachings of SCSI network as they are used inside SANs.)], and wherein the disk drive comprises one of a set of hard disk drives (HDD) or solid state drives (SDD) [Borlick paragraph 0002, middle lines “…such as hard disk drives (HDDs) and solid state drives (SSDs)…”] coupled to a backup server over the network [Borlick paragraph 0068, last lines “…external disk drive arrays, RAID systems, tape drives, and data archival storage systems…”].
    
Regarding claim 15, as per claim 1, Borlick the manufacturer data comprises SMART (Self-Monitoring, Analysis and Reporting Technology) data of the disk drive provided to the analytics engine [Borlick paragraph 0002, middle lines “…A computer drive monitoring system, such as SMART (Self-Monitoring, Analysis and Reporting Technology), monitors computer storage devices…”].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borlick et al. [US2020/0004435] in view of Dugger et al. [US2021/0241141] further in view of Patocka [US2016/0239210]. Borlick teaches determining when the replace a storage device by training a machine learning module. Dugger teaches training or using sets of explainable machine-learning modeling algorithms for predicting timing of events. Patocka teaches copy-offload on a device stack.

Regarding claim 14, as per claim 1, both Borlick and Dugger fail to explicitly teach the operating system data comprises certain SCSI sense code providing operating system parameters provided to the analytics engine. However, Patocka does teach the operating system data comprises certain SCSI sense code providing operating system parameters provided to the analytics engine [Patocka paragraph 0021, middle lines “…a SCSI storage device can return a SCSI sense code to the device driver. A SCSI sense code can comprise error reporting information received from a SCSI interface. In some implementations, a SCSI sense code can report an error code as well as additional information to assist in locating the source of an encountered error with a I/O operation. For example, a SCSI sense code can comprise a type, a related command, and an additional sense code…”].
Borlick, Dugger, and Patocka are analogous arts in that they deal with copying data to storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borlick and Dugger with Patocka’s teachings of copying data for the benefit of improving performance by reducing network traffic involved in copying data between units of the storage devices [Patocka paragraph 0023, last lines “…can improve the performance of storage devices accessible via a device stack by reducing network traffic involved in copying data between units of the storage device…”].

  
Allowable Subject Matter
Claims 4-9, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 13, the prior art of record either alone or in combination fails to explicitly teach the screening step identifies features whose corresponding coefficients are guaranteed to be zero based on a Karush-Kuhn-Tucker (KKT) condition to eliminate unimportant features from the dataset.
Regarding claims 7 and 16, as per claim 1, the prior art of record either alone or in combination fails to explicitly teach obtaining the operating system data and manufacturer data by: generating a training dataset in a backup source domain; generating a training dataset in a backup target domain; and generating a testing dataset in the backup target domain.
Regarding claims 8 and 17, as per claim 1, the prior art of record either alone or in combination fails to explicitly teach the dataset comprises, for a plurality of time instances: a survival time for each feature of the number of features selected for the model, wherein the survival time is the time until the disk was powered on; and a censor indicator denoting a status of the disk drive with a first binary value indicating a failed state and a second binary value indicating a normal state.
Response to Arguments
Applicant's arguments filed March 8th, 2022, have been fully considered but they are not persuasive.
The examiner has addressed all of the new amendments in the above 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139